STONE, Judge.
We reverse appellant’s conviction and sentence for felony DUI. See State v. Rodriguez, 575 So.2d 1262 (Fla.1991).
The information charged appellant with driving under the influence, “to the extent that his normal faculties were impaired, in violation of Florida Statute 316.193(l)(a).” Nothing in the information places the defendant on notice that the charge is punishable under section 316.193(2)(b) as a felony rather than as a misdemeanor DUI, other than the state bringing the charge in the circuit court. There was no additional indication in the information that the charge was a felony, such as any statement to that effect, any reference to the felony sentencing section of the statute, or any reference to defendant’s prior convictions.
Notwithstanding appellant’s plea of no contest to a felony sentence, this jurisdictional issue may be raised on appeal. An information must unambiguously charge a felony to invoke circuit court jurisdiction. State v. Rodriguez, 575 So.2d at 1263.
Therefore, appellant’s conviction on count I is reversed and remanded for further proceedings.
GUNTHER, J., and WALDEN, JAMES H., Senior Judge, concur.